Shaw, C. J.
Understanding, as we do, that a regular process of insolvency against Hunt was instituted under St. 1838, c. 163 ; that Brown was appointed messenger, and afterwards assignee of the estate of Hunt, and demanded the property in question before judgment was obtained in the suit of Perkins against Hunt; we are of opinion that the attachment was thereby dissolved, and that the property was rightfully taken possession of by Brown, as assignee. Bigelow v. Pritchard, 21 Pick. 169. The only interest of the plaintiff in the property was the lien *417caused by the attachment. The defendant was the mere bailee of the sheriff, to keep the goods for him, under the attachment and when they were rightfully delivered to the assignee, after the attachment was at an end, the obligation of the bailee to restore them was at an end too. The fact, that the bailee took an indemnity against any loss he might sustain by the obligation, did not enlarge or extend that obligation.

Plaintiff nonsuit.